—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Kenneth J. Lange, Judge of the County Court, Westchester County, dated July 6, 2000, which revoked the petitioner’s pistol licenses. Motion by the respondent Charlene Indelicato, County Attorney for the County of Westchester, to dismiss the proceeding against her.
Ordered that the motion is granted; and it is further,
Adjudged that the determination is confirmed, and the proceeding is dismissed on the merits, without costs or disbursements.
The determination to revoke the petitioner’s pistol licenses is supported by substantial evidence, and was neither arbitrary or capricious, nor an abuse of discretion (see, Matter of Pell v *552Board of Educ., 34 NY2d 222). The petitioner did not honestly answer the question on the application for renewal of his pistol licenses regarding whether he had been arrested since the time the original licenses were issued. Moreover, after affording the petitioner an opportunity to be heard regarding the County Attorney’s revocation application, the respondent Judge Lange found the petitioner’s explanation for his dishonesty to be incredible.
The County Attorney is not a proper party to this proceeding (see, Penal Law § 265.00 [10]; § 400.00 [1], [3], [10]).
The petitioner’s remaining contentions are without merit. Altman, J. P., McGinity, Luciano and H. Miller, JJ., concur.